DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 10/1/2019 were accepted.

Request for Continued Examination
The request for continued examination filed on 3/14/2022 has been entered and made of record. Claims 1, 12, and 18 are amended and claims 23-25 were added. Claims 1, 4-9, 11-15, 17-21, and 23-25 are pending, and claims 10, 16, and 22 have been cancelled.
The previous rejections of claims 1, 4-10 and 12-22 under 35 USC 103 under Anumalasetty in view of Jochumson and Fuchs has been withdrawn as necessitated by the amendment. New rejections under USC 103 to claims 1, 4-9, 11-15, 17-21, and 25 have been made over Anumalasetty et al in view of Jochumson, DeBenedictis, Yeom, and Fuchs et al. New rejections under USC 101 to claims 24-25 have been made.

Claim Objections
Claims 11 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 12-15, 17, and 24-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claim falls outside the scope of patent-eligible subject matter at least because the claimed computer-readable storage medium in light of the supporting disclosure is broad enough to encompass transitory embodiments. See MPEP 2106(I). Non-limiting examples of claims that are not directed to one of the statutory categories: transitory forms of signal transmission (for example, a propagating electrical or electromagnetic signal per se), In re Nuijten, 500 F.3d 1346, 1357, 84 USPQ2d 1495, (Fed.Cir. 2007). Describing the medium as "tangible" is not sufficient to overcome this rejection (see SMPEP 2106(I)).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4-9, 11-15, 17-21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Anumalasetty et al (US10229755B1; filed 6/1/2018) in view of Jochumson (US9653082B1; filed 8/17/2015), Yeom et al (US9740751B1; filed 2/18/2016), Fuchs et al (US20120166203A1; filed 12/19/2011), and DeBenedictis (US20150040244A1; filed 2/14/2014).

With regards to claim 1, Anumalasetty discloses a computer-implemented method for voice control of a patient care device, comprising: receiving an audio request from a user at the patient care device (Anumalasetty, column 1, lines 38-40: “a computing system is configured to process at least one voice input of a user and output an audio result.”); recording the audio request using the patient care device… and matching the parsed representation, using the computer processor, to a first command in a vocabulary of available commands, and in response performing the first command at the patient care device (Column 20, lines 24-30: “Per block 706, in some embodiments, voice input data is received from a personal assistant computing system (e.g., a smart speaker). The voice input data may correspond to an inquiry regarding a status update of a user's one or more current health states”; Column 1 lines 40-45: “The computing system may further include at least one processor configured to at least interpret the voice input and generate the audio result.”).
However, Anumalasetty does not disclose transmitting, using a computer processor, the audio request over a communication network from the patient care device to a speech recognition service, and in response receiving, from the speech recognition service, a parsed representation of the audio request… and providing audio guidance and/or visual guidance at the… device, wherein whether the audio guidance and/or the visual guidance is provided is based on an importance of information in the audio guidance and/or the visual guidance, wherein the vocabulary relates to a care protocol for treating a patient, wherein matching the parsed representation to the first command in the vocabulary of available commands comprises matching the parsed representation with at least a portion of the care protocol, and wherein the first command relates to at least one of a symptom included in the care protocol or a treatment included in the care protocol.
Jochumson teaches transmitting, using a computer processor, the audio request over a communication network from the patient care device to a speech recognition service, and in response receiving, from the speech recognition service, a parsed representation of the audio request (Jochumson, abstract: “the user inputs speech to the client, which transmits the user speech to the server in approximate real-time. The server evaluates the user speech, and provides responsive feedback to the client, again, in approximate real-time, with minimum latency delays.” Jochumson, column 4, lines 3-5: “file is returned to the client from the server, via the Internet, and the client's browser displays the text”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Anumalasetty and Jochumson such that the speech recognition processing is performed remotely on a server that supports the speech recognition functions. Doing so would enable the invention to provide a response to user speech in real-time, and without requiring a local installation of a speech recognition program (Jochumson, column 1, lines 62-67 and column 2, lines 1-6: “a system and method supporting speech recognition where clients are exposed to minimal, uncomplicated installations. It is also desirable to have a system and method for speech recognition over the Internet, so that anyone with a computing device, or client, and access to an Internet connection, may have access to speech recognition activities and processing. It is further advantageous to have a system and method for speech recognition that performs in real-time, or approximate real-time, in order that feedback is reported to users without detectable delays”).
matching the parsed representation to the first command in the vocabulary of available commands (Yeom, Fig. 2: Matcher 225 matches the terms in the transcription of the audio to a database of keywords 245; Yeom, column 6, lines 64-67: “Matching the voice input to the keyword or combination of keywords causes a deep link specified by the keyword or combination of keywords to be executed on or by an application at a user's client device 220”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yeom and Anumalasetty such that the parsed representation of the audio is matched with a set of keywords that correspond to commands. This would have enabled the invention to interpret commands with both actions and their corresponding objects (Yeom, column 1, lines 25-34: “the voice command may include an action keyword that corresponds to an action to be performed by a device and an object keyword that corresponds to an object of the action to be performed by the device. For example, a command may include the phrase “Play Song A,” where “Play” is the action keyword and “Song A” is the object keyword.”).
Fuchs et al teaches wherein the vocabulary relates to a care protocol for treating a patient, wherein matching the audio request to the first command in the vocabulary of available commands comprises matching the audio request with at least a portion of the care protocol (Fuchs, paragraph 48: “a restricted vocabulary including a list of predefined allowed terms associated with the situations in which the headset will be used is implemented… each query may have a restricted word set associated with it.”), and wherein the first command relates to at least one of a symptom included in the care protocol or a treatment included in the care protocol (Fuchs, paragraph 43: “Each item in the workflow may be configured to be selectable by any one of a number of voice commands”; Fuchs, paragraph 62: “During diagnosis and treatment patient information is dictated by medical provider 230 into microphone 212 (instead of written).”).

	DeBenedictis teaches providing audio guidance and/or visual guidance at the… device, wherein whether the audio guidance and/or the visual guidance is provided is based on an importance of information in the audio guidance and/or the visual guidance (DeBenedictis, paragraph 59: “the contact request can indicate that the communication is urgent or an emergency, thus allowing the audio, visual and/or sensory alert.”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Anumalasetty and DeBenedictis such that communication to the user is provided based on whether or not the information in the communication is important. This would have enabled the invention to “determine or receive settings that allow for the routing of communications to particular contact points based on how the user receiving the communication would prefer to be contacted” (DeBenedictis, abstract).

With regards to claim 4, which depends on claim 1, Anumalasetty does not disclose however Fuchs teaches wherein the first command is identified in the vocabulary of available commands based on a treatment described in the care protocol (Fuchs, paragraph 56: “The medical information comprises the casualty's unique identifier, injury diagnosis, treatment and medications provided”).


With regards to claim 5, which depends on claim 1, Anumalasetty does not disclose however Fuchs teaches wherein the first command is identified in the vocabulary of available commands based on a symptom described in the care protocol (Fuchs, paragraph 56: “The medical information comprises the casualty's unique identifier, injury diagnosis, treatment and medications provided”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Anumalasetty and Fuchs such that the voice commands are interpreted using a limited vocabulary related to a patient’s injury diagnosis. This would have increased the accuracy of the speech recognition by narrowing the identified terms (Fuchs, paragraph 48: “Given the limited vocabulary and elimination of non-responsive words that have a relatively high likelihood of being detected, extraordinarily high recognition is possible even for untrained speech recognition”).

	With regards to claim 6, which depends on claim 1, Anumalasetty does not disclose however Fuchs teaches receiving, at the patient care device, the care protocol for treating the patient; and modifying the vocabulary based on the received care protocol (Fuchs, paragraph 42: “A workflow designer module allows for the creation of additional workflow protocols to update or expand the capabilities of the system. Different workflow protocols may be developed and provided for a learning scheme, for agents having access to different tools and equipment and for agents with different skills or 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Anumalasetty and Fuchs such that the care protocols can be different based on the situation. This would have made the functionality of the invention more customizable based on the user or situation (Fuchs, paragraph 42: “Different workflow protocols may be developed and provided for a learning scheme, for agents having access to different tools and equipment and for agents with different skills or training. For example, a workflow protocol for taking a doctor through a medical treatment may differ from ones for a paramedic or a medic.”).

	With regards to claim 7, which depends on claim 1, Anumalasetty does not disclose transmitting, using the computer processor, a second audio request over the communication network from the patient care device to the speech recognition service, and in response receiving, from the speech recognition service, a second parsed representation of the second audio request; matching the parsed representation, using the computer processor, to a second command in the vocabulary of available commands, comprising: determining the second command in the vocabulary of available commands using the care protocol, wherein the second parsed representation does not appear in the care protocol; and performing the second command at the patient care device.
Jochumson teaches transmitting, using the computer processor, a second audio request over the communication network from the patient care device to the speech recognition service, and in response receiving, from the speech recognition service, a second parsed representation of the second audio request (Jochumson, abstract: “the user inputs speech to the client, which transmits the user speech to the server in approximate real-time. The server evaluates the user speech, and provides responsive .
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Anumalasetty and Jochumson such that the speech recognition processing is performed remotely on a server that supports the speech recognition functions. Doing so would enable the invention to provide a response to user speech in real-time, and without requiring a local installation of a speech recognition program (Jochumson, column 1, lines 62-67 and column 2, lines 1-6: “a system and method supporting speech recognition where clients are exposed to minimal, uncomplicated installations. It is also desirable to have a system and method for speech recognition over the Internet, so that anyone with a computing device, or client, and access to an Internet connection, may have access to speech recognition activities and processing. It is further advantageous to have a system and method for speech recognition that performs in real-time, or approximate real-time, in order that feedback is reported to users without detectable delays”).
Yeom teaches matching the parsed representation, using the computer processor, to a second command (Yeom, Fig. 2: Matcher 225 matches the terms in the transcription of the audio to a database of keywords 245; Yeom, column 6, lines 64-67: “Matching the voice input to the keyword or combination of keywords causes a deep link specified by the keyword or combination of keywords to be executed on or by an application at a user's client device 220”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yeom and Anumalasetty such that the parsed representation of the audio is matched with a set of keywords that correspond to commands. This would have enabled the invention to interpret commands with both actions and their corresponding objects (Yeom, column 1, lines 25-34: “the voice command may include an action keyword that corresponds to an action to be 
Fuchs teaches matching the audio request, using the computer processor, to a second command in the vocabulary of available commands, comprising: determining the second command in the vocabulary of available commands using the care protocol, wherein the second audio request does not appear in the care protocol; and performing the second command at the patient care device (Fuchs, paragraph 67: “The screen shows not only potential locations (on the left) for the wound (such as forearm, arm, crus, etc.)”; paragraph 68: “FIG. 4B shows the effect of a selection by the agent of “arm” in the screen of FIG. 4A, so that the screen now displays a query with choices between “left” and “right” for data entry.” Fig. 4C: the query choices are again “left and right” as in Fig. 4A, but are different commands based on the context (arm vs thigh inputs), thus the same parsed word input is treated as two different commands; Fuchs, paragraph 48: “Given the limited vocabulary and elimination of non-responsive words that have a relatively high likelihood of being detected, extraordinarily high recognition is possible even for untrained speech recognition”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Anumalasetty and Fuchs such that the command matched to each voice input may vary based on the situation.. This would have made the functionality of the invention more customizable based on the user or situation (Fuchs, paragraph 42: “Different workflow protocols may be developed and provided for a learning scheme, for agents having access to different tools and equipment and for agents with different skills or training. For example, a workflow protocol for taking a doctor through a medical treatment may differ from ones for a paramedic or a medic.”).


 Anumalasetty does not disclose however Jochumson teaches wherein the parsed representation comprises one of: a textual representation of the audio request, a data structure representation of the audio request, or a code representation of the audio request (Jochumson, column 4, lines 3-5: “file is returned to the client from the server, via the Internet, and the client's browser displays the text”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Anumalasetty and Jochumson such that the speech recognition processing is performed remotely on a server that supports the speech recognition functions. Doing so would enable the invention to provide a response to user speech in real-time, and without requiring a local installation of a speech recognition program (Jochumson, column 1, lines 62-67 and column 2, lines 1-6: “a system and method supporting speech recognition where clients are exposed to minimal, uncomplicated installations. It is also desirable to have a system and method for speech recognition over the Internet, so that anyone with a computing device, or client, and access to an Internet connection, may have access to speech recognition activities and processing. It is further advantageous to have a system and method for speech recognition that performs in real-time, or approximate real-time, in order that feedback is reported to users without detectable delays”).

With regards to claim 9, which depends on claim 1, Anumalasetty does not disclose however Fuchs teaches identifying, using the computer processor, an audio configuration parameter for the patient care device; and determining, based on the audio configuration parameter and using the computer processor, that voice commands are allowed, wherein the transmitting the audio request to the speech recognition service occurs based on the determining that voice commands are allowed (Fuchs, paragraph 50: “For example, in order to be able to start using headset 210, each agent has to 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Anumalasetty and Fuchs such that the devices are not usable unless the user is authenticated. This would have enabled the invention to provide an “important security measure intended to protect subjects from phony service providers who may have ill-intensions” (Fuchs, paragraph 50).


Claims 12-15 and 17 recite substantially similar limitations to claims 1, 4, 6-7, and 10 respectively and are thus rejected along the same rationales.

Claims 18-21 recite substantially similar limitations to claims 1, 4, and 6-7 respectively and are thus rejected along the same rationales. 

With regards to claim 25, which depends on claim 12, Anumalasetty does not disclose yet DeBenedictis teaches determining, at the patient care device, that the information is urgent; and providing both the visual guidance and the audio guidance at the patient care device (DeBenedictis, paragraph 59: “the contact request can indicate that the communication is urgent or an emergency, thus allowing the audio, visual and/or sensory alert.”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Anumalasetty and DeBenedictis such that communication to the user is provided based on whether or not the information in the communication is important. This would have enabled the invention to “determine or receive settings that allow for the routing of .



Response to Arguments
Applicant’s arguments with respect to the USC 103 rejections of claims 1, 12 and 18 regarding Fuchs have been considered and are persuasive. Applicant argues that Fuchs’ teaching of a vocabulary is merely used to enhance the speech recognition and does not teach matching the parsed representation itself to the vocabulary of commands. Upon further consideration, examiner agrees and has updated the rejections above such that Fuchs no longer teaches the corresponding limitation. Instead, examiner has added Yeom et al to the rejection to teach the matching of command keywords within a parsed representation of an audio input.
Applicant’s arguments regarding the rejections to claims 12-17 under USC 101 have been fully considered but they are not persuasive. Applicant argues that the computer program product of claim 12, and described in paragraph 62 of the specification, cannot be interpreted as a transitory signal. Applicant also added the limitation that the computer program product is tangible in claim 12. Examiner disagrees, and argues that the claims do not fall within at least one of the four categories of patent eligible subject matter because the claim falls outside the scope of patent-eligible subject matter at least because the claimed computer program product in light of the supporting disclosure is broad enough to encompass transitory embodiments. See MPEP 2106(I). Non-limiting examples of claims that are not directed to one of the statutory categories: transitory forms of signal transmission (for example, a propagating electrical or electromagnetic signal per se), In re Nuijten, 500 F.3d 1346, 1357, 84 USPQ2d 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Major et al (US20050021342A1): Teaches matching recognized language input with a stored vocabulary of words associated with commands.
Dragosh (US6856960B1): Teaches transmitting audio to a server and receiving the recognized text back.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRODERICK C ANDERSON whose telephone number is (313)446-6566.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 5712724124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/B.C.A/Examiner, Art Unit 2178                                                                                                                                                                                                        

/WILSON W TSUI/Primary Examiner, Art Unit 2178